Exhibit 10.1

FIFTEENTH AMENDMENT

TO

OMNIBUS AGREEMENT

This Fifteenth Amendment to Omnibus Agreement (this “Amendment”) is dated as of
July 2, 2012 and entered into by and among DCP Midstream, LLC, a Delaware
limited liability company (“DCPM”), DCP Midstream GP, LLC, a Delaware limited
liability company (“DCPM GP LLC”), DCP Midstream GP, LP, a Delaware limited
partnership (the “General Partner”), DCP Midstream Partners, LP, a Delaware
limited partnership (the “MLP”), and DCP Midstream Operating, LP (the “OLP”).
The above-named entities are sometimes referred to in this Amendment each as a
“Party” and collectively as the “Parties”.

RECITALS

 

  A. The Parties entered into that certain Omnibus Agreement dated as of
December 7, 2005, as amended by that certain First Amendment to Omnibus
Agreement dated April 1, 2006, Second Amendment to Omnibus Agreement dated
November 1, 2006, Third Amendment to Omnibus Agreement dated May 9, 2007, Fourth
Amendment to Omnibus Agreement dated July 1, 2007, Fifth Amendment to Omnibus
Agreement dated August 7, 2007, Sixth Amendment to Omnibus Agreement dated
August 29, 2007, Seventh Amendment to Omnibus Agreement dated October 1, 2008,
the Eight Amendment to Omnibus Agreement dated December 31, 2008, the Ninth
Amendment to Omnibus Agreement dated November 24, 2009, the Tenth Amendment to
Omnibus Agreement dated December 3, 2009, the Eleventh Amendment to Omnibus
Agreement dated January 27, 2010, the Twelfth Amendment to Omnibus Agreement
dated January 1, 2011, the Thirteenth Amendment to Omnibus Agreement dated
January 3, 2012 and Fourteenth Amendment to Omnibus Agreement dated as of
March 30, 2012 (together, referred to as the “Omnibus Agreement”) (capitalized
terms used but not defined herein shall have the meaning given thereto in the
Omnibus Agreement).

 

  B. The Parties desire to amend the Omnibus Agreement to increase the
limitation on reimbursement for fixed general and administrative expenses
provision of Section 3.3(a) to account for the contribution of the fractionators
located Mont Belvieu, Texas (the “Mont Belvieu Fracs Transaction”) from DCPM and
its affiliates to the MLP in a Contribution Agreement dated as of June 25, 2012
(the “Contribution Agreement”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledge, the Parties hereby agree as follows:

 

  1. Omnibus Agreement Amendment. The following sections of the Omnibus
Agreement are hereby amended:

 

  a. Section 3.3(a), Limitations on Reimbursement, is amended in its entirety
and replaced with the following:



--------------------------------------------------------------------------------

The amount for which DCPM shall be entitled to reimbursement from the
Partnership Group pursuant to Section 3.1(b) for general and administrative
expenses (excluding direct bill items associated with public company and audit
costs and insurance) shall be determined in accordance with the following:

 

  (i) General and administrative expenses associated with the assets of the
Partnership Group shall be a fixed fee equal to $17.6 million per year through
calendar year 2012, plus an additional $10.3 million per year for the SE Texas
Transaction closed as of March 30, 2012, pro rated for the remainder of calendar
year 2012 from March 30, 2012, plus an additional $200,000 per year for the Mont
Belvieu Fracs Transaction, pro rated for the remainder of calendar year 2012
from the Effective Date, as such term is defined in the Contribution Agreement
(the “G&A Expenses Limit”). After calendar year 2012, the G&A Expenses Limit
shall be increased annually in January by the percentage increase in the
Consumer Price Index – All Urban Consumers, U.S. City Average, Not Seasonally
Adjusted for the prior calendar year (the “CPI Adjustment”).

 

  (ii) In the event that the Partnership Group makes any acquisitions of assets
or businesses or the business of the Partnership Group otherwise expands the G&A
Expense Limit shall be appropriately increased in order to account for
adjustments in the nature and extent of the general and administrative services
by DCPM to the Partnership Group.

 

  (iii) Notwithstanding anything to the contrary, for time periods after
December 31, 2011, either Party may terminate this Omnibus Agreement by giving
the other Party notice no less than 120 days prior to the end of the calendar
year in which such termination shall occur.

 

  2. Acknowledgement. Except as amended hereby, the Omnibus Agreement shall
remain in full force and effect as previously executed, and the Parties hereby
ratify the Omnibus Agreement as amended hereby.

 

  3. Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
hereto and delivered (including by facsimile) to the other Parties.

 

2



--------------------------------------------------------------------------------

EACH OF THE UNDERSIGNED, intending to be legally bound, has caused this
Amendment to be duly executed and delivered to be effective as of July 2, 2012,
regardless of the actual date of execution of this Amendment.

 

DCP MIDSTREAM, LLC By:   /s/ Brent L. Backes         Name:   Brent L. Backes
Title:   Group Vice President, General Counsel & Corporate Secretary

Signature Page to Fifteenth Amendment to Omnibus Agreement



--------------------------------------------------------------------------------

DCP MIDSTREAM GP, LLC By:   /s/ Michael S. Richards          Name:   Michael S.
Richards Title:   Vice President, General Counsel & Secretary DCP MIDSTREAM GP,
LP By:   DCP MIDSTREAM GP, LLC, its general partner By:   /s/ Michael S.
Richards          Name:   Michael S. Richards Title:   Vice President, General
Counsel & Secretary DCP MIDSTREAM PARTNERS, LP By:  
DCP MIDSTREAM GP, LP, its general partner By:  
DCP MIDSTREAM GP, LLC, its general partner By:   /s/ Michael S. Richards
         Name:   Michael S. Richards Title:   Vice President, General Counsel &
Secretary DCP MIDSTREAM OPERATING, LP By:   /s/ Michael S. Richards         
Name:   Michael S. Richards Title:   Vice President, General Counsel & Secretary

Signature Page to Fifteenth Amendment to Omnibus Agreement